                                          Case 3:19-cv-04194-MMC Document 19 Filed 08/05/21 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      In re:                                         Case No. 19-cv-04194-MMC
                                                                                        Bankruptcy Case No. 14–54232 MEH
                                  8
                                         PACIFIC THOMAS CORPORATION,
                                                                                        DECISION AFFIRMING ORDER
                                  9                                                     DENYING APPELLANT'S SECOND
                                                       Defendant.                       MOTION FOR RELIEF FROM
                                  10                                                    AUTOMATIC STAY
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is appellant Randall Whitney's ("Whitney”) appeal from the
                                  14   Bankruptcy Court's order, filed July 3, 2019, denying Whitney's "Second Motion for Order
                                  15   Granting Relief From the Automatic Stay of 11 USC § 362," whereby Whitney sought an
                                  16   order lifting the automatic stay applicable to a state court action Whitney filed in 2014.
                                  17   Having read and considered Whitney's Opening Brief, appellee Chapter 11 Trustee Kyle
                                  18   Everett's ("Trustee") Responsive Brief, and the portions of the record cited by the parties,
                                  19   the Court rules as follows.
                                  20          In 2012, debtor Pacific Thomas Corporation ("Pacific") filed for bankruptcy
                                  21   protection (see Doc. No. 1),1 and, in 2013, the Trustee was appointed (see Doc. No.
                                  22   220). On August 18, 2014, the Bankruptcy Court approved the Trustee's motion for
                                  23   permission to sell real property upon which Pacific was operating a self-storage facility
                                  24   (see Doc. No. 637; see also Doc. No. 691-3 ¶ 6), and on October 31, 2014, the sale
                                  25   closed (see Doc. No. 691-3 ¶ 11). On February 18, 2016, the Bankruptcy Court
                                  26

                                  27          1
                                               All citations to the docket included herein are references to documents filed in In
                                  28   re: Pacific Thomas Corporation, Bankruptcy Case No. 14-54232
                                          Case 3:19-cv-04194-MMC Document 19 Filed 08/05/21 Page 2 of 4




                                  1    approved the Trustee's motion for permission to sell other real property owned by Pacific

                                  2    (see Doc. No. 799), and, in June 2016, the sale of that property closed (see Doc. No.

                                  3    852).

                                  4            On October 22, 2014, before the above-referenced properties had been sold,

                                  5    Whitney filed in state court a "Petition for Alternative Writ of Administrative Mandamus"

                                  6    ("Petition"). (See Doc. No. 691-4.) In the Petition, which remains pending in state court

                                  7    but has been stayed,2 Whitney seeks an order directing the City of Oakland to "set aside

                                  8    and revoke the Certificates of Compliance" applicable to Pacific's real property. (See

                                  9    Doc. No. 691-4 at 5).3 In support of his standing to seek such relief, Whitney alleges he

                                  10   is the "debtor representative of Pacific." (See Doc. No. 691-4 ¶¶ 3, 11.)

                                  11           On June 30, 2016, after the above-referenced properties had been sold, Whitney

                                  12   filed the first of two motions for relief from the automatic stay. (See Doc. No. 896.) On
Northern District of California
 United States District Court




                                  13   August 4, 2016, the Bankruptcy Court denied that first motion (see Doc. No 904), which

                                  14   order was affirmed by the Bankruptcy Appellate Panel, see In re Pacific Thomas Corp.,

                                  15   2017 WL 3300600, at 5, and, on May 14, 2018, Whitney's subsequent appeal to the

                                  16   Ninth Circuit was dismissed on the ground the appeal was moot, see In re Pacific

                                  17   Thomas Corp. (Whitney v. Everett), 724 Fed. Appx. 587, 588 (9th Cir. 2018). Thereafter,

                                  18   on June 6, 2019, Whitney filed his second motion for relief from the automatic stay (see

                                  19   Doc. No.1092), which motion the Bankruptcy Court denied, both on the record at a

                                  20   hearing conducted June 27, 2019 (see Doc. No. 1124), and in a written order filed July 3,

                                  21   2019 (see Doc. No. 1106).

                                  22

                                  23           2
                                                According to Whitney, the state court found the automatic stay set forth in 11
                                  24   U.S.C. § 362(a) applies to the Petition and, consequently, has declined to consider the
                                       Petition in the absence of a Bankruptcy Court order lifting the automatic stay. (See
                                  25   Appellant's Opening Brief at 12; Appellee's Req. for Judicial Notice, filed April 2, 2021,
                                       Ex. 8 at 5-6.)
                                  26           3
                                                "A Certificate of Compliance is a document from [a government entity] stating
                                  27   that the title deeds and parcel maps are in compliance with the Subdivision Map Act." In
                                       re Pacific Thomas Corp. (Whitney v. Everett), 2017 WL 3300600, at *1 (9th Cir. BAP
                                  28   August 3, 2017).

                                                                                    2
                                          Case 3:19-cv-04194-MMC Document 19 Filed 08/05/21 Page 3 of 4




                                  1           By the instant appeal, Whitney argues the Bankruptcy Court erroneously denied

                                  2    his second motion. As set forth below, the Court disagrees.

                                  3           As noted above, the Ninth Circuit, in dismissing Whitney's appeal from the denial

                                  4    of his first motion, found the appeal was moot. The basis for the Ninth Circuit's finding

                                  5    was that "the trustee sold the underlying property" and Whitney had "failed to establish

                                  6    his standing to prosecute on behalf of the debtor a state court challenge to the city's

                                  7    Certificates of Compliance." See In re Pacific Thomas, 724 Fed. Appx. at 588. In

                                  8    denying the second motion, the Bankruptcy Court cited the Ninth Circuit's decision,

                                  9    thereby finding, in essence, the circumstances identified by the Ninth Circuit had not

                                  10   changed.

                                  11          Whitney argues the Bankruptcy Court erred by not accepting his argument, made

                                  12   orally at the hearing on his second motion, that he has standing to pursue the Petition on
Northern District of California
 United States District Court




                                  13   a ground other than that addressed by the Ninth Circuit. In particular, Whitney argued he

                                  14   has standing to pursue the Petition as "a resident citizen [of the] City of Oakland" and "an

                                  15   owner of adjacent property to the Debtor's estate" that was "impacted" by the Certificates

                                  16   of Compliance. (See Transcript of Proceedings, June 27, 2019, at 3:6-21.) That

                                  17   argument, however, was made by Whitney in support of his first motion, and the

                                  18   Bankruptcy Appellate Panel found it unmeritorious, as follows:

                                  19          While Whitney contended at the stay relief hearing that the erroneous
                                              Certificates negatively impacted adjacent property he owns, he never
                                  20          established before the bankruptcy court what that property is, whether he
                                              actually owns it and what "impact" the Certificates have had regarding this
                                  21          adjacent property. We agree with the bankruptcy court that, to the extent
                                              Whitney has any rights separate and apart from Pacific to challenge the
                                  22          Certificates, he is free to pursue them through his own action without the
                                              need for relief from stay. However, it was simply not proper for Whitney to
                                  23          pursue his individual rights, if any, through [the Petition], which was clearly
                                              filed on behalf of the estate.
                                  24
                                       See In re Pacific Thomas, 2017 WL 3300600, at 4.
                                  25
                                              This Court finds the above-quoted reasoning persuasive. In particular, the
                                  26
                                       Petition, as the Bankruptcy Appellate Panel noted, was filed by Whitney solely on behalf
                                  27
                                       of Pacific, and Whitney does not therein seek relief in his individual capacity. Indeed,
                                  28
                                                                                     3
                                          Case 3:19-cv-04194-MMC Document 19 Filed 08/05/21 Page 4 of 4




                                   1   consistent with the allegations made in the Petition, Whitney, in a 2017 filing in the Ninth

                                   2   Circuit, acknowledged the "relief sought" in the Petition would "only benefit the debtor's

                                   3   estate and not the appellant [Whitney]." See Appellant's Reply Brief at 12, filed January

                                   4   13, 2017, In re Pacific Thomas Corp. (Whitney v. Everett), Appeal No. 16-15527. In

                                   5   short, Whitney has failed to show the Bankruptcy Court erred in denying his second

                                   6   motion.

                                   7          Accordingly, the Bankruptcy Court's order denying Whitney's second motion is

                                   8   hereby AFFIRMED.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: August 5, 2021
                                                                                               MAXINE M. CHESNEY
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
